791 F.2d 935
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JEFFREY W. THOMASON, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
86-1106
United States Court of Appeals, Sixth Circuit.
4/10/86

REMANDED
E.D.Mich
ORDER
BEFORE:  KEITH, MARTIN and GUY, Circuit Judges.


1
The parties in this case have filled a stipulation and joint petition to remand this appeal to the Secretary for readjudication under the new mental impairment listings of 20 C.F.R. 404, Subpart P. Appendix 1.


2
Upon consideration thereof, it is ORDERED that the stipulation be and hereby is approved and the cause is remanded.